NO. 12-19-00377-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 THE STATE OF TEXAS,                               §      APPEAL FROM THE 258TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 GEORGIA DONNELL,
 APPELLEE                                          §      TRINITY COUNTY, TEXAS

                                     PER CURIAM ORDER
       The State of Texas appeals from an order granting a motion to suppress filed by Georgia
Donnell. On November 5, 2019, the trial court granted the motion and filed findings of fact and
conclusions of law. On November 13, the State requested supplemental findings on grounds that
the trial court omitted several facts, from the testimony of Sergeant Jeremy Alexander of the
Trinity County Sheriff’s Office, that led to the stop. The trial court did not file any supplemental
findings. On February 5, 2020, the State filed a motion to abate with this Court, asking that we
direct the trial court to rule on the State’s motion for supplemental findings. The State notes that
it filed a second motion for supplemental findings on February 5, in which it requested that the
trial court find the omitted facts from Alexander’s testimony to be credible or not credible. We
abate and remand.
       Upon the request of the losing party on a motion to suppress, the trial court shall state its
essential findings, i.e., those findings of fact and conclusions of law adequate to provide an
appellate court with a basis upon which to review the trial court’s application of the law to the
facts. State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). The losing party may require
the trial judge to make explicit historical findings of fact and credibility determinations. State v.
Mendoza, 365 S.W.3d 666, 670 (Tex. Crim. App. 2012). Because an appellate court’s review of
the trial court’s ruling is restricted by an inadequate record of the basis for that ruling, it is
necessary to require a trial court to express its findings of fact and conclusions of law when
requested by the losing party. Cullen, 195 S.W.3d at 700. The prudent course is to remand the
case to the trial judge to make findings of fact with greater specificity if the original findings are
insufficient to resolve the legal question. Mendoza, 365 S.W.3d at 670.
       The State charged Donnell with possession with intent to deliver methamphetamine in an
amount less than one gram. The charge arose from a stop of Donnell’s vehicle after a confidential
informant (CI) told Alexander that she could purchase methamphetamine from Donnell. During
the stop, Donnell confessed to having drugs in her pocket.
       The trial court made numerous findings of fact, which we summarize as follows:


       On November 28, 2018, Trinity County Chief Deputy Tommy Park was sitting in his vehicle in an
       empty lot next to the Hawg Heaven subdivision at the Trinity County/Polk County line because
       Donnell was supposedly traveling from Onalaska, Polk County, Texas.
       Park saw Donnell driving a blue GMC truck from Polk County into Trinity County.
       Park did not see Donnell do anything illegal or commit any traffic violations.
       Park relayed the information to Alexander who was waiting in Trinity County to arrest Donnell.
       Alexander received information from an unidentified CI that she could purchase methamphetamine
       from Donnell.
       On November 28, the CI said she arranged the buy with Donnell, who would obtain the narcotics in
       Onalaska.
       Alexander had never worked with the CI, met the CI, or used the CI, and could not say the CI had
       been reliable in the past.
       Alexander admitted the CI had a drug criminal history and left the State of Texas.
       The CI told Alexander that Donnell was using the CI’s phone to text a drug supplier.
       Alexander never saw the CI with Donnell on the date of the offense or at any other time.
       After Alexander arrested Donnell, the CI gave him copies of the texts from Donnell to the alleged
       supplier. He did not receive the texts to his phone and could not say who actually sent the texts.
       Alexander did not see a copy of the texts until after arresting Donnell.
       Alexander did not see Donnell at a location where she was allegedly obtaining drugs in Onalaska.
       Alexander positioned his vehicle in Trinity County at Cattle Line Bar on the county line and
       observed Donnell cross from Polk County into Trinity County.
       The texts have a phone number but no identifying numbers, who is texting whom, or a time stamp.
       Alexander did not stop Donnell for a traffic violation, see Donnell with drugs, or know who was
       “actually doing” the texts.
       Alexander stopped Donnell when she crossed into Trinity County; she had committed no traffic
       violation and was not seen with drugs in plain view.
       Donnell was not stopped in a high crime area where previous criminal activity was afoot.
       Alexander stopped Donnell and read her Miranda warnings.
       Donnell stated the truck belonged to her son-in-law.
       Alexander’s dash cam was properly operating and recorded the stop, interview, and arrest.
       Alexander’s “consent” to search resulted from the following exchange:
                 Alexander: You’re going to cooperate with me or you’re going to make me do this the hard
                 way, all right? You got the dope. It’s either in the truck or it’s on your person. I’m either
                 going to have a female come out here and search you or you can just hand it over and tell
                 me the truth?
                 Donnell: I don’t have any dope. I’m working right up the road[.]
                 Alexander: Georgia, listen to me, all right? Buddies over in Polk County -- Don -- we know
                 all about this, okay? So here’s the deal, listen -- look. I’m only going to give you one
                 opportunity to tell me the truth. I’ve already got probable cause to search your truck. So
                 listen to me: If you make me tear that truck apart and you make me work for it, I’m not
                 going to work with you at all, all right? I’m trying to give you the opportunity to tell me
                 the truth and just hand it over. It’s a lot easier that way. I promise you.
        Donnell then admitted she had drugs in her pocket.
        A small amount of drugs was found on Donnell’s person.


The trial court’s findings did not specify which portions of Alexander’s testimony, if any, it found
to be credible or not credible. In its conclusions of law, the trial court stated, in pertinent part:


        The unnamed CI, (whom Alexander had never worked with, met, or seen with Donnell, he could
        not say had been reliable in the past, had a drug criminal history, and left Texas) did not provide
        reasonable suspicion to stop Donnell, especially considering it was not a high crime area, and
        Donnell had not committed any traffic violations or other crimes witnessed by Alexander.
        There was no probable cause to search Donnell or her vehicle.
        Donnell’s confession was a product of an illegal stop.
        The confession was involuntary under the Fifth and Fourteenth Amendments to the United States
        Constitution, Miranda v. Arizona, 384 U.S. 436 (1966), Articles 38.21, 38.22 §§ 2(b), 6, 38.23, and
        1.04 of the code of criminal procedure, and Article I, §§ 13 and 19 of the Texas Constitution.


        The State argues that the lawful basis for the stop can be found in Alexander’s testimony,
portions of which the trial court omitted from its findings. Specifically, in its motion for
supplemental findings, the State identified the following omitted facts:


        (1) The C.I. and Donnell were co-workers and familiar with each other.
        (2) During the transaction, the C.I. kept Alexander updated on Donnell’s movements and actions.
        (3) The C.I. advised Alexander that Donnell operated a blue GMC truck and would be headed in
        their direction…Alexander observed Donnell in a blue GMC truck.
        (4) The first time Alexander observed Donnell in the blue GMC, the C.I. had advised him that
        Donnell was unsuccessful in purchasing methamphetamine.
        (5) The C.I. advised Alexander that Donnell made a deal to purchase methamphetamine from
        another source.
        (6) The C.I. sent Alexander a “screen shot,” a picture of a text message, before he stopped Donnell,
        and confirmed purchase of methamphetamine from another source… Alexander did not have the
        actual text message when he stopped Donnell.
        (7) Alexander observed Donnell going to make the purchase of methamphetamine in the direction
        the C.I told him Donnell would be going to make the purchase.
        (8) Alexander stopped Donnell as she returned from the direction where she was supposedly
        purchasing methamphetamine approximately 25 minutes after seeing her traveling in that direction
        to purchase the methamphetamine.


In response to the State’s motion, Donnell opposed numbers three, four, seven, and eight, agreed
to numbers one, two, and five, and agreed to number six if amended to state, “C.I. sent Alexander
a ‘screenshot’ which is essentially a picture of a text message after the stop was conducted.
Alexander did not have the screenshot or the actual text message at the time he pulled Donnell
over, as indicated in his testimony and the contents of his report.”
       A trial court’s findings and conclusions must be “adequate and complete, covering every
potentially dispositive issue that might reasonably be said to have arisen in the course of the
suppression proceedings.” State v. Elias, 339 S.W.3d 667, 676 (Tex. Crim. App. 2011). An
appellate court “should not be forced to make assumptions (or outright guesses) about a trial
court’s ruling on a motion to suppress evidence.” Cullen, 195 S.W.3d at 698. Because the items
the State identifies as being omitted from the trial court’s fact findings, especially credibility
determinations, are relevant to our determination of whether the trial court properly granted the
motion to suppress, we conclude that abatement is proper. See Mendoza, 365 S.W.3d at 667, 673
(remanding to appellate court with instructions to abate to trial court for supplemental findings
because written findings were ambiguous and there was no credibility determination; trial court
was best positioned to evaluate officer’s credibility and was in best position to clarify ambiguous
findings and make explicit credibility determination).
       Accordingly,
       It is ORDERED that the Honorable Travis E. Kitchens, Jr. shall rule on the State’s motion
for supplemental findings of fact, and prepare and file the court’s supplemental findings. Such
findings must be filed with the district clerk on or before March 19, 2020.
       It is FURTHER ORDERED that a supplemental clerk’s record including the supplemental
findings be certified to this Court on or before March 26, 2020.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this 26th day
of February 2020, A.D.

                                                KATRINAMCCLENNY, CLERK
                                                12th Court of Appeals


                                                By:_______________________________________